Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/30/2021. Applicant’s argument, filed on 08/30/2021 has been entered and carefully considered. Claims 21-50 are pending.

Double Patenting rejection against US patent 10,364,044 B2 is withdrawn based on the claim amendments submitted on 07/06/2020.

The application filed on 07/29/2019 is a CON of 15/913,599 filed on 03/06/2018 (PAT 10364044), which is a CON of 15/083,153 filed on 03/28/2016 (PAT 9963246).
	
Response to Arguments

Applicant's arguments in the 08/30/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 10-13 argues “wherein the first camera, the second camera, and the sensor are positioned in a same plane”, “distinct features of the dependent claims”. While the applicant' s argument points are understood, the examiner respectfully disagrees it is because Hillier in view of Posselius further in view of Johnson further in view of Eccles teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, and, MPEP 2141.III, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art, the prior art reference, or references when combined, need not teach or suggest all the claim limitations, also, MPEP 2141.II.C "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", Eccles teaches, Fig. 3, [0022], [0045]-[0055], the sensors are in a plane, again, Eccles, Fig. 3, teaches equidistance sensors/cameras, a thermographic camera is used for thermal imaging, current published application, [0051], [0056], there is always an overlap in the field of view for the sensors, Eccles, [0006], also, it is obvious and well known to the ordinary skill in the art to attach the sensors to alter the position and orientation, e.g., Watson, US 5,034,759, published in July 23, 1991, Fig. 1, Column 2, line 47-50, Rambo et al., US 5,779,190, published in July 14, 1998, Column 4, line 2-4, use of fiberglass for the structure, so, the features claimed in the dependent claims are common knowledge in the field).
Therefore, the rejection is maintained.

	
Examiner’s Note

Claims 21-26 and 50 refer to "A method”, Claims 27-33 refer to "A method”, Claims 34-40 refer to "A method” and Claims 41-49 refer to “An unmanned aerial vehicle (“UAV”) apparatus”. Claims 21-33 and 41-49 are similarly rejected in light of rejection of claims 34-40, any obvious combination of the rejection of claims 34-40, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hillier et al. (US 20160341554 A1), hereinafter Hillier, in view of Posselius et al. (US 20170064278 A1), hereinafter Posselius, further in view of Johnson et al. (“Integration of Thermal and Visible Imagery for Robust Foreground Detection in Tele-immersive Spaces”, Information Fusion, 2008 11th International Conference on IEEE, Piscataway, NJ, USA, June 30, 2008), hereinafter Johnson, further in view of Eccles et al. (US 20150356341 A1), hereinafter Eccles.
	
	Regarding claim 34, Hillier discloses a method, comprising (Abstract): receiving, from a first image capture device of a vehicle, first image data ([0065], first camera); receiving, from a second image capture device of the vehicle, second image data ([0065], second camera); receiving third data from a sensor ([0064], thermal imaging); determining that the thermal dimension of the object represented in the information, causing the aerial vehicle to alter navigation ([0003], navigation, [0004], [0064], identifying objects by thermal imaging camera, it is obvious to the ordinary skill in the art that navigation would alter based on the detected object). 
	Hillier discloses all the elements of claim 1 but Hillier does not appear to explicitly disclose in the cited section processing the first image data and the second image data to form a depth map wherein each pixel representative of a position includes a horizontal dimension, a vertical dimension, and a depth dimension.
	However, Posselius from the same or similar endeavor teaches processing the first image data and the second image data to form a depth map wherein each pixel representative of a position includes a horizontal dimension, a vertical dimension, and a depth dimension (Fig. 14, [0036], [0049], stereo algorithm, [0052], colorized 3D point clouds).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillier to incorporate the teachings of Posselius to produce enhanced 3D point cloud (Posselius, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.

	However, Johnson from the same or similar endeavor teaches processing the third data to determine, for each corresponding horizontal dimension and vertical dimension; and generating combined information representative of a scene that includes for each pixel of the combined information the horizontal dimension, the vertical dimension, the depth dimension, and the thermal dimension (Section 3, 2nd paragraph); determining, based at least in part on the sensor data, that a thermal dimension of an object represented in the combined information exceeds a threshold (Fig. 2, Section 3.1, region extraction for visible and thermal camera by threshold difference, Page 9, Column 1, Paragraph 1, depth map from visible and thermal image, Section 3.3, Paragraph 1-2, Section 5, interaction between real world and manipulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillier in view of Posselius to incorporate the teachings of Johnson for robust foreground detection (Johnson, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
	Hillier in view of Posselius further in view of Johnson discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section determining that an object signature of the object, as represented in the combined information, is an unknown object signature; and in response to determining that the object signature is an unknown object signature preforming additional processing of at least a portion of the combined information to determine the object; wherein the first image capture device, the second image capture device, and the sensor are positioned in a same plane.
	However, Eccles from the same or similar endeavor teaches determining that an object signature of the object, as represented in the combined information, is an unknown object signature; and in response to determining that the object signature is an unknown object signature preforming additional  ([0003], [0029], further processing is done for the unknown object classify the unknown object); wherein the first image capture device, the second image capture device, and the sensor are positioned in a same plane (Fig. 3, [0022], [0045]-[0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillier in view of Posselius further in view of Johnson to incorporate the teachings of Eccles for more accurate target detection (Eccles, [0131]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 35, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein the first image capture device and the second image capture device form a stereo pair of image capture devices (Posselius, Fig. 4, Johnson, Section 1). 
 
	Regarding claim 36, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein the sensor from which the third data is received is a long wave infrared camera (Posselius, Fig. 4).  

	Regarding claim 37, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein a first field of view of the first image capture device and a second field of view of the second image capture device at least partially overlap to form an effective field of view (Posselius, Fig. 4, it is obvious to the ordinary skill in the art for the stereoscopic camera, e.g., Wu et al., US20160381345A1, [0008]).
  
	Regarding claim 38, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, further comprising: determining, based at least in part on one or more of the depth map or the thermal dimension, that the object represented in one or more of the first image data, the second image data, or the third data is a warm-blooded object; and sending instructions a (Posselius, Fig. 4, [0057], Johnson, Section 1).  

	Regarding claim 39, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein: the vehicle is an unmanned aerial vehicle; and the scene includes a delivery location to which the unmanned aerial vehicle is to descend (Hillier, [0006], Posselius, Fig. 4, [0057], Johnson, Section 1, it is obvious to the ordinary skill in the art for the UAV to descend, e.g., Torii et al., US20190019141A1, Fig. 2, [0164]).  

	Regarding claim 40, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, further comprising: determining, based on one or more of the horizontal dimension, the vertical dimension, the depth dimension, the thermal dimension, or the combined information, that the object is potentially a warm blooded object (Hillier, [0006], Posselius, Fig. 4, [0057], Johnson, Section 1, it is obvious to the ordinary skill in the art for the UAV to descend, e.g., Torii et al., US20190019141A1, Fig. 2, [0164], also, Duggan et al., US20100256909A1, [0001]-[0003], UAV can identify potential objects and avoid collision).

	Regarding claim 50, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 21, wherein the additional processing includes at least one of processing the at least a portion of the combined information using an object detection algorithm to determine the object, or monitoring the object for a period of time to determine whether the object is moving (Hiller, [0063], unmanned aircraft accompanies the mobile object, it is obvious to the ordinary skill in the art, e.g., Unuma et al., US 20030208335 A1, [0346], [0354]-[0355]).

Regarding claim 21-33 and 41-49, See Examiner’s Note. Regarding Claim 30, Eccles, Fig. 3, teaches equidistance sensors/cameras. Regarding Claim 41, thermographic camera is used for thermal imaging, current published application, [0051], [0056]. There is always an overlap in the field of view for the sensors, Eccles, [0006].    

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487